Order entered February 13, 2015




                                                     In The
                                         Court of Appeals
                                  Fifth District of Texas at Dallas
                                              No. 05-14-00891-CV

                         FIRST BANK & TRUST COMPANY, ET AL., Appellant

                                                           V.

               CENTURA LAND CORPORATION F/K/A IORI CENTURA, INC., Appellee

                              On Appeal from the 44th Judicial District Court
                                          Dallas County, Texas
                                   Trial Court Cause No. DC-12-04743

                                                   ORDER
                       Before Chief Justice Wright and Judges Lang-Miers and Stoddart

       Before the Court is appellant’s Petition for Writ of Injunction and Motion for Contempt and appellee’s

Notice of Waiver of Response Unless Requested, and Motion to Strike and Unfile Appellants’ Petition for Writ

of Injunction and Motion for Contempt. The Court DENIES the request for writ of injunction. The Court

DENIES appellee’s Motion to Strike and Unfile Appellants’ Petition for Writ of Injunction and Motion for

Contempt. The motion for contempt will be determined by the panel to whom this appeal is submitted for

determination of the merits of the appeal. The Court requests that appellee respond to the motion for contempt

in its brief on the merits of the appeal. The Court extends until March 2, 2015 the deadline for filing appellee’s

brief on the merits.


                                                     /s/        CAROLYN WRIGHT
                                                                CHIEF JUSTICE